FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
2.	This action is in response to papers filed 15 November 2021 in which the specification and claims 26, 28, and 33 were amended, claims 4-5, 8, 21, 23-24, and 29-32 were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
All previous objections and all previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 26-38 and 33 are under prosecution.

3.	This Office Action includes new objections and rejections necessitated by the amendments.
Specification
4.	The amendment filed 15 November 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 26-28 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	This is a new matter rejection necessitated by the amendments.
	A.	Claim 26 (upon which claims 27-28 and 33 depend) and claim 33 are each amended to recite a ligand containing “(CH2)12.”  A review of the specification, including Applicant’s citation of support, yields only teachings of “C12” spacers, but does not indicate the number of hydrogens on the carbon chain. Thus, because the specification as originally filed did not indicate the number of hydrogens on the carbon chains, the amendments constitute new matter.
B.	Claim 26 (upon which claims 27-28 and 33 depend) is amended to recite an “alkylene” linker. A review of the specification, including Applicant’s citation of support, yields no teachings of an “alkylene.”  The amendment therefore constitutes new matter.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 26-28 and 33 are rejected under 35 U.S.C. 103 as obvious over Satterfield et al (Anal. Chem., vol. 79, pages 6230-6235, published on the web 11 July 2007) and Boschetti et al (U.S. Patent Application Publication No. US 2013/0344567 A1, published 26 December 2013).
Regarding claim 26, Satterfield et al teach a column, in the form of a capillary containing a porous polymer monolith and a ligand, in the form of 5’NH3-C6-oligo dT (page 6231), wherein the NH3 group is the reactive moiety coupled to, and thereby immobilizing the ligand to, the monolithic matrix and the oligo dT is the affinity moiety that binds to a target polynucleotide (e.g., mRNA; page 6321 and Abstract).  Satterfield et al also teach the column has the added advantage of exceptional stability (Abstract).  Thus, Satterfield et al teach the known techniques discussed above.
Satterfield et al do not teach a C12 linker or dT18.
However, Boschetti et al teach chromatographic columns comprising immobilized nucleic acid ligands (paragraph 0083), wherein the ligands comprise and active amine function (Abstract), as well as a spacer portion of 12 CH2 groups (paragraph 0094) and a nucleic acid ligand portion having 18 nucleotides (i.e., between 5 and 120 nucleotides; paragraph 0036).  Boschetti et al also teach the(CH2)12 spacers bound to oligo-dT (paragraph 0217), as well as dT18 lengths (paragraph 0009).  Thus, it would have been obvious to have an amine-(CH2)12-dT10 ligand.
Alternatively, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments that cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
	Boschetti et al also teach the column (i.e., support) has the added advantage of allowing industrial-scale purification of substances of medical interest (paragraph 0011). Thus, Boschetti et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Satterfield et al and Boschetti et al to arrive at the instantly claimed column with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a column having the advantage of exceptional stability as explicitly taught by Satterfield et al (Abstract) and advantage of allowing industrial-scale purification of substances of medical interest as explicitly taught by Boschetti et al (paragraph 0011).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in useful columns for nucleic acid purification.
Regarding claims 27 and 33, the column of claim 26 is discussed above.  Boschetti et al teach the reactive moiety is a primary amine (i.e., claim 27) prior to coupling with the matrix (i.e., claim 33; paragraph 0015).
In addition, it is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
 	In the instant case, Satterfield et al teach the reactive moiety is the 5’NH3 group of 5’NH3-C6-oligo dT, which is coupled to the monolithic matrix using a phosphate buffer (page 6231).  It is therefore believed that the positively charged ammonium group is deprotonated in the buffer, resulting in a 5’NH2 group prior to coupling (i.e., claim 33), which is a primary amine (i.e., claim 27).


	Alternatively, the courts have stated:
similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) (“When chemical compounds have very close’ structural similarities and similar utilities, without more a prima facie case may be made.”). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Linter, 458 F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972) (see MPEP 2144.08(d)).
Therefore, the substitution of the claimed primary amine for the 5’NH3 group of Satterfield et al would alternatively be considered an obvious variation over the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 28, the column of claim 26 is discussed above.  Satterfield et al teach the column of claim 26, wherein the matrix is activated with an epoxy moiety (page 6232, last paragraph).  Boschetti et al teach the use of carbodiimides and NHS esters (paragraph 0082).

10.	It is noted that the claims are also obvious in view of the references cited below.

11.	Claims 26-28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lindner et al (U.S. Patent No. 7,648,636 B2, issued 19 January 2010) and Boschetti et al (U.S. Patent Application Publication No. US 2013/0344567 A1, published 26 December 2013).
	Regarding claim 26, Lindner et al teach columns of monolithic matrices (column 5, line 50-column 7, line 20) for use for purification of polynucleotides (i.e., nucleic acids; Abstract).  The columns comprising the monolithic matrix further comprises a coupled (i.e., immobilized) ligand (column 10 lines 15-30).   The ligand comprises a reactive group, in the form of an amino group, which is coupled to the remainder of the ligand (i.e., the claimed affinity moiety; columns 16-18).  Lindner et al further teach the columns have the advantages of enabling the selective recognition of the nucleic acids (column 1, lines 1-20).  Thus, Lindner et al teach the known techniques discussed above.
	Lindner et al do not specifically teach a C12 linker or dT18.
However, Boschetti et al teach chromatographic columns comprising immobilized nucleic acid ligands (paragraph 0083), wherein the ligands comprise and active amine function (Abstract), as well as a spacer portion of 12 CH2 groups (paragraph 0094) and a nucleic acid ligand portion having 18 nucleotides (i.e., between 5 and 120 nucleotides; paragraph 0036).  Boschetti et al also teach the(CH2)12 spacers bound to oligo-dT (paragraph 0217), as well as dT18 lengths (paragraph 0009).  Thus, it would have been obvious to have an amine-(CH2)12-dT10 ligand.
Alternatively, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
	Boschetti et al also teach the column (i.e., support) has the added advantage of allowing industrial-scale purification of substances of medical interest (paragraph 0011). Thus, Boschetti et al teach the known techniques discussed above.		
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Lindner et al and Boschetti et al to arrive at the instantly claimed column with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a column having the advantage of enabling selective recognition of nucleic acids as explicitly taught by Lindner et al (column 1, lines 1-20) and allowing industrial-scale purification of substances of medical interest as explicitly taught by Boschetti et al (paragraph 0011).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in useful columns for nucleic acid purification.
Regarding claims 27 and 33, the column of claim 26 is discussed above.  Boschetti et al teach the reactive moiety is a primary amine (i.e., claim 27) prior to coupling with the matrix (i.e., claim 33; paragraph 0015).  Lindner et al also teach the use of amines as reactive groups (columns 16-18).  
Regarding claim 28, the column of claim 26 is discussed above.  Lindner et al teach activation with epoxy groups (columns 16-18).  Boschetti et al teach the use of carbodiimides and NHS esters (paragraph 0082).

Response to Arguments
12.	Applicant's arguments filed 15 November 2021 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	Applicant argues on pages 11-13 of the Remarks that there is support for the CH2 units in the spacers, and that the ordinary artisan would understand that the specification contemplated CH2 units in the spacers.  
As noted above, a review of the specification, including Applicant’s citation of support, yields only teachings of “C12” spacers, but does not indicate the number of hydrogens on the carbon chain. Thus, because the specification as originally filed did not indicate the number of hydrogens on the carbon chains, the amendments constitute new matter.
In addition, a review of the specification, including Applicant’s citation of support, yields no teachings of an “alkylene.”  The amendment therefore constitutes new matter.
With respect to the arguments concerning the knowledge of the ordinary artisan, Applicant is again reminded to avoid merely relying upon counsel’s arguments in place of evidence in the record.  
In addition, C12 linkers without hydrogens are possible (e.g., polyacetylenes).  Thus, given the absence of any description of CH2 units or alkylene spacers, the amendments constitute new matter.
The Response above should not be construed as an invitation to file an after final declaration.  
B.	Applicant argues on pages 15-16 of the Remarks that the C12 linker offers unexpected results based on Example 6 of the instant specification.
However, Example 6 is stated to utilize the protocol of Example 1, which outlines method steps, while the claim is drawn to a column.  
In addition, the experimental procedure detailed in Example 1 of the instant specification utilizes a column which is not commensurate in scope with the instant claims for at least the following reasons:
Example 1 uses purified CDI as a coupling agent, which is not required by any of the claims.
Example 1 requires a column flushed with at least 10 volumes of water and at least 10 volumes of buffer.
Example 1 requires attachment in phosphate buffer and equilibration.
Thus, the column providing the alleged unexpected results is obtained using multiple preparatory steps, each of which affects the structure of the column providing the unexpected results.  Therefore, the Example having the alleged unexpected results is not commensurate in scope with the instant claims.  See MPEP 716.02(d)[R-2].
In addition, the fact that applicant has allegedly recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
C.	Applicant’s remaining arguments have been considered but are moot in view of the objections and rejections withdrawn in view of the amendments and the new objections and rejections necessitated by the amendments.

Conclusion
13.	No claim is allowed.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
15.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634